DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention II (claims 11-20) in the reply filed on 9/12/22 is acknowledged.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation in clam 11 stating the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is recommended for Applicant to positively recite the structure of the game piece and not reference another claim (i.e. withdrawn claim 1). 
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation in clam 16 of a game goal “requiring that the winning player may be the player that places a game piece on a game board in the last available configuration ...” constitutes indefinite language. Similar to the indefinite nature of the phrase “such as” set forth above, the requirements of the game goal are unclear using the phrase “may be”. It is recommended to substitute “may be” with “is”. 
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "the at least two partially or fully cub-shaped pieces".  There is insufficient antecedent basis for this limitation in the claim. Applicant can amend to depend claim 18 from 17 to provide proper antecedent basis. For examining purposes, the scope of claim 18 will be construed as if it were dependent on 17 as this appears to be the intended scope. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a set of rules to play a game. Specifically, the rules comprise “a first basic rule” a “second basic rule”, and a “game goal”, which is grouped under Certain Methods of Organizing Human Activity, including ‘Managing Personal Behavior or Relationships or Interactions between People’. Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (hereinafter “2019 PEG”); See October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”); See also 2019 PEG - Section I, Footnote 13 under Certain methods of organizing human activity: In re Smith, 815 F.3d 816 (Fed Cir. 2016)(concluding that “[a]pplicant’s claims, directed to rules for conducting a wagering game” are abstract). 
Under Step 2A: Prong Two of the 2019 PEG, additional limitation(s) or a combination of additional elements are evaluated to determine if those elements integrate the judicial exception into a practical application of the exception. 
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Here, the Abstract idea is not integrated into a practical application. The rules to the game are applied using general gaming technology as opposed to a particular machine. There is no improvement to any functioning of computer technology. No transformation or reduction of a particular article occurs.  The rules are generally linked to gaming technology elements. 

5.	The claims do include some additional elements other than the limitations pertaining to the abstract idea of a set of rules, including:
 - game piece and game board (claims 11-13, 16)
- ‘stair-like’ game boards (claims 14-15)
	However, when considered separately and in ordered combination, and within the context and character of the claims as a whole, these additional elements are not sufficient to amount to significantly more than the abstract idea of the set of rules that make up the card wagering game because they are conventional and widely prevalent in the gaming art.  The question of whether certain claim limitations represent well-understood, routine and conventional is a question of fact.  See Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Circ. 2018).  Official notice is taken that the aforementioned ‘additional limitations’ are routine and conventional in the gaming art. 
Thus, claims 11-16 are held to claim an abstract idea without sufficient limitations to transform the judicial exception into eligible subject matter, and therefore are rejected under 35 U.S.C. § 101.  

	
	
	
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (US Pub. No. 2013/0270769). 
With respect to claim 11, Powell teaches a method of playing a board game, the method comprising: a first basic rule, a second basic rule, and a game goal for a winning player to be selected from among a plurality of players playing the board game as a player that first moves a game piece (“cubic game pieces” – paragraph [0031]) on a game board (“playing surface” that rotates – paragraph [0028], Fig.’s 45-48) in a last available configuration that complies with the first basic rule and the second basic rule, such that no other game piece can be placed on the game board in a configuration that complies with the first basic rule and the second basic rule (i.e. when a legal play is no longer possible, the game is won by the player that made the legal play – paragraphs [0030]-[0031]).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US Pub. No. 2013/0270769). 
With respect to claims 12-13, Powell teaches wherein the second basic rule requires that no empty game space exist between the game board and a game piece placed on the board game as a part of a move made by a player participating in the game (paragraph [0031]; Fig. 45 showing an “Illegal Void”), but uses a first basic rule different than the claimed first basic rule. However, in an alternative embodiment, Powell teaches a game rule such that a first game piece may not be placed adjacent to a second similarly shaped game piece in a same position as the second game piece, wherein each portion of the first game piece is substantially on top of each corresponding portion of the second similarly shaped game piece (paragraph [0035] – teaching wherein vertical construction is limited in that a lower layer must be completely occupied with game pieces before players can build vertically). Thus, within a normal iteration of the game embodiment referenced at paragraph [0035], before a lower layer is completed, when a first game piece is placed adjacent to a second similarly shaped game piece in a same position as the second game piece, such that each portion of the first game piece is substantially on top of each corresponding portion of the second similarly shaped game piece, such movement is not a legal move. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate this basic rule in the primary embodiment discussed in paragraph [0031].  This rule will expectantly add to the strategizing of the game, as an easy placement of a game pieces is essentially nullified by this rule. Players will need to think multiple steps ahead to ensure they can make a legal move. The proposed modification has a reasonable expectation of success as its purpose comports with the stated goal of Powell – paragraph [0001] – “engage in spatial and visual logic, as well as long-term strategic planning. Furthermore, the proposed modification can be conveniently adopted by simply adding the rule to the current rules of the embodiment. 
With respect to claim 16, Powell teaches a method of playing a game, the method comprising: a first basic rule, a second basic rule, and a game goal requiring that the winning may be the player that places a game piece (“cubic game pieces” – paragraph [0031]) on a game board (“playing surface” that rotates – paragraph [0028], Fig.’s 45-48) in a last available configuration that complies with the first basic rule and the second basic rule, such that no other game piece can be placed on the game board in a configuration that complies with the first basic rule and the second basic rule (i.e. when a legal play is no longer possible, the game is won by the player that made the legal play – paragraphs [0030]-[0031]).  
Powell teaches wherein the second basic rule requires that no empty game space exist between the game board and a game piece placed on the board game as a part of a move made by a player participating in the game (paragraph [0031]; Fig. 45 showing an “Illegal Void”), but uses a first basic rule different than the claimed first basic rule. However, in an alternative embodiment, Powell teaches a game rule such that a first game piece may not be placed adjacent to a second similarly shaped game piece in a same position as the second game piece, wherein each portion of the first game piece is substantially on top of each corresponding portion of the second similarly shaped game piece (paragraph [0035] – teaching wherein vertical construction is limited in that a lower layer must be completely occupied with game pieces before players can build vertically). Thus, within a normal iteration of the game embodiment referenced at paragraph [0035], before a lower layer is completed, when a first game piece is placed adjacent to a second similarly shaped game piece in a same position as the second game piece, such that each portion of the first game piece is substantially on top of each corresponding portion of the second similarly shaped game piece, such movement is not a legal move. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate this basic rule in the primary embodiment discussed in paragraph [0031].  This rule will expectantly add to the strategizing of the game, as an easy placement of a game pieces is essentially nullified by this rule. Players will need to think multiple steps ahead to ensure they can make a legal move. The proposed modification has a reasonable expectation of success as its purpose comports with the stated goal of Powell – paragraph [0001] – “engage in spatial and visual logic, as well as long-term strategic planning. Furthermore, the proposed modification can be conveniently adopted by simply adding the rule to the current rules of the embodiment. 

Allowable Subject Matter
10.	Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711